This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JESSE TORRES,

 3          Plaintiff-Appellant,

 4 v.                                                            NO. A-1-CA-37338

 5 HUDSPETH & ASSOCIATES, INC.,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Shannon C. Bacon, District Judge

 9 Jesse Torres
10 Rio Rancho, NM

11 Pro Se Appellant

12 Snell & Widmer
13 Benjamin Anthony Nucci
14 Phoenix, AZ

15 for Appellee

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        _______________________________
7                                        LINDA M. VANZI, Chief Judge


8 WE CONCUR:



 9 _________________________________
10 STEPHEN G. FRENCH, Judge



11 _________________________________
12 JENNIFER L. ATTREP, Judge




                                           2